Citation Nr: 1617692	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-07 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a kidney condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2015.

The Board has recharacterized the Veteran's claim for service connection for a nonfunctioning left kidney as a claim for service connection for a kidney condition, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his February 2015 Board hearing, the Veteran testified that he ingested water that was contaminated with antifreeze during service, which may have caused him to develop a kidney problem.  In addition, he reported that he sustained an injury to his left side when 1,500 pounds of equipment fell on him during service.  He asserts that he sustained an injury to his left kidney in that accident and has experienced pain in that region since that time.  According to the Veteran, his pain worsened in 1995, at which time he went to the emergency room and was subsequently diagnosed with a nonfunctioning left kidney that was characterized as a congenital problem.  The Veteran asserts that his condition is not congenital, as he did not have a kidney problem upon entering service.  In the alternative, he asserts that if his condition is indeed congenital, it was aggravated during service.

The Veteran's May 1971 entrance examination shows that his genitourinary system was normal at that time.  His service treatment records indicate that he injured his back after a cabinet fell on him in March 1986 and document his subsequent complaint of left mid-back pain that radiated to his left mid-abdominal area.

In treatment records dated August 1995 to October 1995, it is noted that the Veteran had an abnormal left kidney with past medical history significant for hypertension.  A urologist assessed grossly hydronephrotic left kidney with minimal residual parenchymal tissue and it was noted that this condition is most consistent with longstanding obstruction, possibly from congenital ureteropelvic junction (UPJ) obstruction.

Generally, congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  It follows, therefore, that service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

In addition, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Thus, the presumption of soundness applies if a disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515.  In such cases, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

Here, the Veteran's May 1971 entrance examination shows that his genitourinary system was normal at that time, and thus, he shall be presumed sound as to any kidney diseases.  However, the evidence that is currently of record fails to indicate whether the Veteran currently has a kidney condition that is "more or less stationary in nature" (a defect) or "capable of improving or deteriorating" (a disease).  See VAOPGCPREC 82-90; Quirin, supra.  As the record lacks competent evidence as to this issue, the Board finds that a remand is required to provide an examination and obtain an opinion.  Additionally, while on remand VA should obtain opinions as to the potential causes of the Veteran's kidney obstruction and whether he has a kidney condition that was caused or aggravated by his in-service injury, reported in-service exposure to contaminants, or service-connected hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Issue a memorandum documenting the Veteran's exposure to chemical contaminants during service, to include drinking water that was contaminated with antifreeze, and issue a formal finding regarding the Veteran's exposures.

2.  After completing the development requested above, provide an examination to determine the nature, onset, and etiology of the Veteran's claimed kidney condition.  The claims folder should be made available to the examiner for review before the examination, with such review noted in a report.  The examiner should record the full history of the disability, including the Veteran's competent account of his symptoms.

   (a) Diagnose all current kidney conditions and state whether the Veteran has a kidney condition that existed prior to service.
   
   (b) For each condition identified, provide an opinion as to whether it is capable of improving or deteriorating, or rather whether it is static and immutable.  If it is determined that a diagnosed kidney condition is static and immutable, provide an opinion as to whether there was a superimposed disease or injury in service.
   
   (c) If it is determined that the Veteran has a kidney condition that existed prior to service, indicate the likelihood that the condition worsened during service.  If the examiner concludes that a current kidney condition was aggravated (permanently worsened) during service, the examiner should attempt to determine the baseline level of severity of the identified kidney condition prior to aggravation.
   
(d) If it is determined that the Veteran has a kidney condition that did not pre-exist service, provide an opinion as to whether it is at least as likely as not that the condition is related to or had its onset during the Veteran's service or within one year of his separation from service.  In providing this opinion, address the Veteran's assertion that he sustained an injury to his left side and ingested drinking water that was contaminated with antifreeze during service.
   
   (e) Provide an opinion as to whether the Veteran's service-connected hypertension caused or aggravated a current kidney condition.  If the examiner concludes that the Veteran's current kidney condition was aggravated by his hypertension, the examiner should attempt to determine the baseline level of severity of the identified kidney condition prior to aggravation by hypertension.
   
   (f) Provide an opinion as to the possible causes of the Veteran's left kidney obstruction, if present.  In providing this opinion, address the October 1995 opinion that the Veteran's diagnosed "grossly hydronephrotic left kidney with minimal residual parenchymal tissue" is most consistent with longstanding obstruction, possibly from congenital UPJ obstruction.

The rationale for all opinions expressed should be set forth in a legible report and all findings should be reported in detail.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

